Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 1 of 63

Civil Action No.

SARAH M. SOLOMON

$. pistes COURT
S Cy:
pIsTRICT OF CCLORADO

IN THE UNITED STATES DISTRICT COURT 20/9 HAR 19 AM 10: 69
FOR THE DISTRICT OF COLORADO geepeey 2 COLWELL
: CLERK
DEP. CLK

19CV00296 BY

(To be supplied by the court)

 

 

, Plaintiff

 

|

\
4

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

See Attached Section B.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

FederaliRule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to’ electronic court files. Under this rule, papers filed with the court should not
contain! an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

NOTICE

 

 

|

|
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 2 of 63

A. | PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

SARAH M. SOLOMON

(Name and complete mailing address)
2000 W. 92 ND AVENUE #616 FEDERAL HEIGHTS CO 80260

(Telephone number and e-mail address)

 

 

B. | DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information. requested. The additional
pages ' regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

OF JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

X Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

X Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability) )

Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

Other: (please specify)

 
 

Case 1719-cv-00296-MEH Document 8 ‘Filed 03/19/19 USDC Colorado Page 3 of 63

D. ‘| STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CL AIM ONE: Title Vil of the Civil Rights Act of 1964, Basis on Sex

 

The conduct complained of in this claim involves the following: (check all that apply)

}
failure to hire X _ different terms and conditions of employment
X failure to promote X failure to accommodate disability
X

termination of employment retaliation

 X other: (please spew CONStructive Dissmissal

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

race . religion national origin age
color X Sex X disability
Supporting facts:

D. STATEMENT OF CLAIM ONE: SEE ATTACHED
Case 1i119-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 4 of 63

CL AIM.TWO: Americans with Disabilities Act, Based on Disability

 

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment

failure to promote X failure to accommodate disability

x<

termination of employment retaliation

x

i,

Constructive Dismissal

 

other: (please specify)

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

race religion national origin age
!
color X Sex X disability
Supporting facts:

D. STATEMENT OF CLAIM TWO: SEE ATTACHED ~

 

 

 

 

Click Here for Additional Claim,

4
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 5 of 63

E. ADMINISTRATIVE PROCEDURES

Did you file.a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any othér federal or state agency? (check one)

Wlyes (You must attach a copy of the administrative charge to this complaint)
Lo

Have you received a notice of right to sue? (check one)

Yes (You must attach a copy of the notice of right to sue to this complaint)

LJno

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the'court to do. If additional Space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

\
G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U. S. CC. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise. complies with the requirements of Rule 11.

 

 

Ze , . |
(Date) i Pf Mw?
, (Revised December 2017)

e! | 5
Case 1:19-cv-00296-MEH Document 8° Filed 03/19/19 USDC Colorado Page 6 of 63

a
'

I ,
To the Honorable Gordon P. Gallagher United States Magistrate Judge,

This case is very important to me and I do take it seriously, it not only my voice here that

speaks out against sexual discrimination, it is for all women. There are many your Honor that suffer

from sexual harassment, in unique ways and the effects it had on me were severe. It is not morally
right in my mind for a woman to feel un-safe in this good state Colorado we call home. At the
doorstep of my career is not ethically sound. The law is important too. I hope my voice prevails for -
all. Indeed, all my emotions, the right and wrong of this situation are real. While I may not be ready
to admit it, I believe there is good that comes from this. I hope I can find justice in your court, I
thank you in advance your Honor. I have addressed your outline in the amended complaint request
provided to me on February 14, 2019. I hope that I have addressed all your concerns in this filing.
Please understand that this has been a very difficult process, and I appreciate all the help and
accommodation of the Pro Se Clinic, and the court staff. | am welcomed warming in the lobby as
well. Please look at the Exhibits H, J below for more clarification as to why this revision holds more
important!information. I had to be detailed your Honor, I pray this is pleasing for you and the
Defendant(s). I most definitely am not an attorney, but I have tried to think like one over the last 30
days. I have added additional references to the EEOC complaint charge of discrimination, as the
complaint form with respect to filing states “see attached”, so, we don’t waste any more of the
courts time and don’t add confusion I have provided for your review. I spoke at length with Mr.

Pate the Federal Investigator during my EEOC process, the items I provided to him in relation to the

disability discrimination are enclosed Exhibit J. I am thinking you will need these soon enough.

   

> 0

| COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1;19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 7 of 63

RE: CIVIL ACTION NO. 19-CV-00296 GPG

t

|
PLAINTIFF, SARAH M. SOLOMON

SECTION B
DEFENDANT (S)
REALOGY, INC. and its affiliates
COLDWELL BANKER RESIDENTIAL BROKERAGE d/b/a NRT LLC
NRT, REO Experts LLC.
COLDWELL BANKER REAL ESTATE, LLC.
ZAP LABS LLC.
ZIP REALTY
NRT LLC.
NRT, NRT, CARTUS
LIV SOTHEBY’S INTERNATIONAL
COLDWELL BANKER CASTLE PINES

é

I
CORPORATE CREATIONS NETWORK INC.

|

| COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado
|
!
|
RE: CIVIL ACTION NO. 19-CV-00296 GPG
PLAINTIFF, SARAH M. SOLOMON
|

B. DEFENDANT(S) INFORMATION

REALOGY, INC..and its affiliates

https://www.realogy.com/

175 Park Avenue

Madison, NJ 07940

Phone: (973) 407-5296

COLDWELL BANKER RESIDENTIAL BROKERAGE d/b/a NRT, LLC.
https://www.coldwellbankerhomes.com/colorado/

600 Grant St #900

Denver, CO 80203

(303) 320-5733

NRT REO EXPERTS, LLC.
https://www.nrtllc.com/our-companies
http://www.reoexperts.net/

6363 N.W. 6th Way, Suite 300

Fort Lauderdale, FL 33309

Phone: (800) 711-1258

COLDWELL BANKER REAL ESTATE, LLC. and its affiliates
https://www.coldwellbanker.com/

175 Park Avenue

Madison, NJ 07940

Phone: (973) 407-5296

|

| 2

Page 8 of 63

 

| COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1119-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 9 of 63

1

RE: CIVIL ACTION NO. 19-CV-00296 GPG
PLAINTIFF, SARAH M.SOLOMON)

B. DEFENDANT(S) INFORMATION
|

ZAP LABS LLC.
https://www.zaplabs.com/about
2000 Powell St #700
Emeryville, CA 94608

|

» ZIP REALTY

 

https://www.ziprealty.com/
https://www.ortllc.com/our-companies/residential-real-estate/zip-realty
2000 Powell St #700

Emeryville, CA 94608

NRT, LLC. and its affiliates
4

https://www.nrtllc.com/

t

175 Park Avenue
Madison, NJ 07940
Phone: (973) 407-5296
4

NRT, NRT, CARTUS

https://www.NRT, CARTUS .com/en/global/about-NRT, CARTUS /
https://www.nrtllc.com/our-companies/nrt-relocation-and-referral-services
40 Apple Ridge Rd

Danbury, CT 06810 USA

 

RE: CIVIL ACTION NO. 19-CV-00296 GPG

| 3

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 10 of 63

PLAINTIFF, SARAH M. SOLOMON
B. DEFENDANT(S) INFORMATION

CORPORATE CREATIONS NETWORK INC.
JANUARY 2019

11360 Prosperity Farms Road #221 E

Palm Beach Gardens, FL 33410

FEBRUARY 2019

3411 Silverside Road, Building #104
Wilmington, Delaware, 19810

LIV SOTHEBY’S INTERNATIONAL
482 W. Happy Canyon Road

‘Castle, Rock CO 80108

303-688-6100
https://www.livsothebysrealty.com/eng

https://www.nrtllc.com/our-companies/residential-real-estate/sothebys-international

COLDWELL BANKER CASTLE PINES
https://www.livsothebysrealty.com/eng/brokers
482 W. Happy Canyon Road

Castle, Rock CO 80108

303-688-6100

1

4
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 “USDC Colorado Page 11 of 63

|
!

D. STATEMENT OF CLAIMS

4

CLAIM.-ONE: The Civil Rights Act of 1964

Plaintiff Sarah M. Solomon alleges that Defendant(s) unlawfully
discriminated against her on the basis of sex, for claiming sexual
liarassment, Plaintiff also believes that the Defendant (s) retaliated against

f
her.

Plaintiffs further allege that Defendant (s) retaliated against her for
submitting a sexual harassment claim. The evidence shows a sabotage of the
Plaintiffs ability to provide details demanded in the dismissal letter.

|

CLAIM TWO: The Americans with Disabilities Act (ADA)

Plaintiff Sarah M. Solomon alleges Defendant (s) unlawfully discriminated
against her on the basis of disability, for requesting accommodation,

Plaintiff also believes that the Defendant (s) retaliated against her.

Plaintiffs further allege that Defendant (s) policies, practices, and
decisions—all arising from the disability policy they established and
enforced— had a negative impact on her disability of PTSD, no
accommodation was provided. Realogy Code of Ethics does not-convey nor
outline such language. Plaintiff exhausted her conveyance to the Defendants.

+

5
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
a | 77

Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 12 of 63

F. REQUEST FOR RELIEF

CLAIM ONE AND TWO: D Statement of Claims
Plaintiffs seek injunctive and declaratory relief, compensatory damages, punitive |
damages, liquidated damages, and any court costs and/or filing fee as it relates to this

action as remedies for Defendants’ violations of their rights.
k

6
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

de .

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 13 of 63

F

EXHIBITS G

On January 72019 3:47 p.m. I emailed Trey Sarten VP External Communications at Realogy
Holdings Corp. for. their registered/registrant address. I identified myself as a previous agent with
the company who had filed a sexual harassment claim with the company and EEOC and was
pursing suit. I also noted that my 90- day timeline was of importance to me. I was forwarded to
Shacara N. Delgado SVP, Employment & Benefits Law Realogy Holdings Corp. who identified
herself as legal counsel for the company and I was the given the address below for Corporate
Creations Network Inc. as evident in the attached exhibit - Shacara 1. On January 7, 2019 at 7:53
after requesting in two separate emails who represented Steve Redmond and then Coldwell Banker
Castle Pines, I was told by Shacara N. Delgado that Realogy Holdings Corp. does not own an entity
called Castle Pines. Exhibit — Shacara 2 and Shacara 3. This information wasn’t accurate. I
discovered in my own due diligence that the Castle Pines office was purchased by LIV Sotheby’s
International which is owned by Realogy Holdings Corp. and its affiliate NRT, LLC on or around
August 28, 2018. Between my initial report and filing to the EEOC. LIV Sotheby’s has an office
currently in Castle Rock, CO less than one mile from the office I inquired about. It is also evident
that both the Castle Pines office and the Castle Rock offices are both listed on the company website
and there is a plethora of sources that the purchase in 2004. Shacara knew about Realogy Holdings
Corp. subsidiaries as well, when asked about NRT, CARTUS and NRT REO Experts, LLC
Exhibit — Shacara 4. | believe Shacara should have known or made inquiry to ensure. On January
08, 2019, 3:38 p.m. Mike Buck previous owner of Coldwell Banker Castle Pines also confirmed the
registeredd/registrant office but failed to tell me the new company name. Nothing was evident that
would suggest Mike Buck had switched even‘his email address was that of the previous company’s
registered domain name exhibit — Buck 1. The Real Estate Commission is very specific under the E
Rules § 12-61-101, C.R.S. Definitions. of an Employing Broker to be very detailed and transparent
for the benefit of the public. This is important because it was one of the companies that I worked for
under the Title [V claims to sexual harassment, as the co-owner Steve Redmond sexually harassed
me item 22 of XV Factual Allegations. I believe Mr. Buck should have known or made inquiry to

ensure.

|

|

7
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 14 of 63

https://www.livsothebysrealty.com/eng/offices/co-usa

https://mikebuck.livsothebysrealty.com/eng

 

https://steveredmond. livsothebysrealty.com/eng
Exhibit’ — Shacara 1

On Mon, Jan 7, 2019 at 4:41 PM Delgado, Shacara <Shacara. Delgado@realogy.com>

 

wrote:
Dear Ms. Solomon:

t
I am employment counsel for the company. Your email to Trey Sarten was forwarded to me
for response. The Company corporate address is as follows:

Coldwell Banker Residential Brokerage
175 Park Avenue
Madison, NJ 07940

However, the registered agent for the company is as follows:

CORPORATE CREATIONS NETWORK INC.
11360 Prosperity Farms Road #221 E
Palm Beach Gardens, FL 33410

Thank you.

Shacara N. Delgado

SVP, Employment & Benefits Law’
Realogy Holdings Corp.

175 Park Avenue

Madison, NJ 07940

(973) 407-7233 (direct)

(973) 309-3389 (mobile)

8
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 15 of 63

t

Exhibit — Shacara 2

Delgada, Shacara <Shacara.Delgado@realogy.com>
Jan 7, 2019,'5:53 PM

to Christina, me

I would)not have that information; as we do not represent that entity.

Exhibit'— Shacara 3

Delgadd, Shacara <Shacara.Delgado@realogy.com>

Jan 7, 2019, 9:53 PM

to me

Me. Solomon:

Realo gy does not own an entity called Castle Pines. As for the other (Realogy) entities, they should
be served on Realogy’s registered agent, as previously provided. You will need to contact any non-

Realogy. entity for their registered agent’s contact information, as we do not have it.

Exhibit — Shacara 4
Delgado, Shacara <Shacara.Delgado@realogy.com>
Jan 7, 2019, 5:22 PM
to Christina, me
Corporate Creations Network Inc is,the registered for Realogy Holdings Corp. and all of its US
subsidiaries.
Exhibit ~ Buck 1
Buck, Mike <mbuck @castlepines.com>
Jan 8, 2019, 3:38 PM
to me |
Sarah, the address you have is correct. You can email me a copy of your claim if you wish.

Mike |:

9
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 16 of 63

4

EXHIBITS H

On March 15, 2019 4:22 P.M in finishing my Complaint for Employment Discrimination I reached
Defendants counsel Shacara Delgado to ask for clarification on all these company names and who
was what. Concerning who and what company was submitted to the EEOC office, I then was even
more concerned. The complaint and my initial pleas with the company were submitted in July of
2018. I discovered that Steve Redmond moved to LIV Sotheby’s International on August 28, 2018.
My Final dismissal letter was issued on August 09, 2018 NRT, LLC. I don’t if NRT, LLC. had the
legal right to investigate my claim with Steve Redmond. This is what I do know is the basis of my
Factual Allegations XI, Steve Redmond was never investigated per NRT, LLC. in their email and
dismissal letter they specifically state that I refused to provide them with specific information. On
June 26,'2018 11:01 a.m. I received a message requesting all copies, and entire threads of messages
of communication “with Art, not just those you allege are sexually explicit”. Together with NRT,
LLC. or without Arthur Aughey ended up sabotaging the very information they requested therefore,
closing the investigation. By blocking me on Facebook in the middle of their investigation, NRT.
LLC was able to effectively use Steve Redmond to close the file. They used Arthur Aughey to
support hot investigating Steve Redmond as evident by their email on July 27, 2018 at 9:47 a.m.
and final dismissal letter Dated August 08, 2018.

My concern with investigation overall, it be may of concern to The United States District Court and

the Honorable Gordon P. Gallagher United States Magistrate Judge.

1. Did NRT, LLC. have the legal right to process my sexual harassment claim and obtain personal
data from me about Steve Redmond, if at the time of the investigation Coldwell Banker Castle Pines
wasn’t sold to NRT. LLC, or Realogy Holdings Corp. Could they have legally reviewed it and
otherwise make determinations, if they didn’t own the company yet?

2. Why did they not and/or refuse to notify me or Mr. Pate the federal investigator with the EEOC
that the company name changed. I have notified them multiple of times that I was proceeding

forward with the EEOC. I used specific language. I notified c-level officials. I notified them when

10
' COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 17 of 63

4
}

the government shutdown because I was concerned. On December 28, 2018 I emailed Mr. Pate with
a question and received this, notice
“Thank you for your message. Due to the government shutdown, we are currently closed, and I am
not available to respond to your message. I will return your email when the government reopens.” —
Mr. Pate Federal Investigator. I was very persistent in including them in everything I was doing. It
has been my intention all along to work effectively with all.
|

EXIBIT I
As encouraged. I met with the pro-se clinic on March 12, 2019, at which the details of submitting
this amended complaint. This meeting was rescheduled from February 28, 2018. Together the clinic
and I, corresponded on March 13, 2019. We also collectively experienced power outages locally as
the offices at the court were closed as was my residence. I don’t if 1 would say the worst storm in
decades. for Colorado, no the news was right. Darold and I were not able to review this final outline
together, [have tried my best to be detailed and specific. I have outlined what I believe to be
pleasing to The United States District Court and the Honorable Gordon P. Gallagher United States
Magistrate Judge. I hope this will make everyone’s job easier including the Defendants. Giving

_ them a chance to address each item in a clear and concise ‘manner. I-spoke with Leslie in the pro-se
clinic this evening March 18, 2019 and she was kind enough to provide me more information. I
have decided not to wait on Corporate Creations Network, INC. to clarify their addresses to us and,
as for the actual company name, I will lean on LIV Sotheby’s International. I sincerely apologize
for any delay this may have caused, I myself was not aware of this until this weekend. I have .
provided the weblinks to Steve Redmond and Mike Buck. Two offices exist for LIV Sotheby’s
International one in Castle Rock and one in Castle Pines per 12-61-303, C.R.S. Simplified
procedure and, because I was a licensed real estate broker not an attorney, if it is acceptable to
The United States District Court and the Honorable Gordon P. Gallagher United States Magistrate
Judge, may I suggest we send this to Steve Redmond’s Broker of Record as the Real Estate Manual
suggest, “If the real estate broker has no registered agent, the registered agent is not located under
its registered agent name at its registered agent address, or the registered agent cannot with

reasonable diligence be served, the real estate broker may be served by registered mail.”

11
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 

*
Case 1:19-cv-00296-MEH Document 8~ Filed 03/19/19 USDC Colorado Page 18 of 63

{

I have sent Corporate Creations Network, INC and email exhibit - CC requesting the accurate
addresses on file, as my due diligence continued this weekend I also over uncovered that there
was an update to the address of Realogy Holdings, Corp. through their filing of their Articles of
Incorporation. Effective as of February 2019, last month and I obtained the previous addresses in
January 2019 and didn’t get a notification of a change. I think it is prudent to send to both

addresses as this has. happened twice now.

Realogy Holding Corp. asset fact sheet is attached for your reference your Honor outlining each
business unit and its proper name. This shows a revision date of Rev 09/30/2018, if it is pleasing
to The United States District Court and acceptable to the Honorable Gordon P. Gallagher United
States Magistrate Judge I find this the most updated version by the Defendants, and its affiliates and

will use this verse waiting for Corporate Creations Network, INC Enclosed - 3 pages

| 12

| COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 19 of 63

|
EXHIBIT J

EEOC original complaint from The Americans with Disabilities Act (ADA) this represents what

“see attached” is in the original EEOC Complaint.

6/11/2018
Lynn Murtagh and Neoma Ayala
Performed initial interview on telephone (potentially recorded), disclosed diagnose no
accommodation provided for having PTSD
7109/2018 Email to Neoma Ayala .

Advised Neoma Ayala I had to go to the doctor. That this was too much. Rehashing the incident
was horrible. That I needed to consult with my family, no accommodation provided for disability.
Tue, Jul 10, 2018, 6:42 AM Email to Me

Sarah, ,

Thank you for your email. At this juncture, the Company needs to complete its investigation in this
matter.

7/10/2018 Email to Neoma

As a woman and someone that suffers from PTSD like someone that has fought in a war - any threat
places me in a position to fight and I do not want to fight anymore. So, I ask you to be patient with
me, please. This was hard enough already for me to do. Understand I tried for years not to: It was
snot healthy as there was no justice for what this man did. He will continue to do this to other
women.’ These things will continue to happen inside a company I loved, defended and honored and
it is not right. No accommodation provided for disability

7/11/2018-Email to Neoma Ayala

Apologized for having PTSD, no accommodation provided for disability

!

This went on and on until Neoma Ayala closed the case. The only thing she did was ask for in
an email was all documents unrelated “sexually explicit” conversations I had with Arthur
Aughey. Turns out I discovered they sabotaged my investigation. They never had an intention
to properly investigate it.
. Rick t fo See

> Ov ua| Couple

| COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

eu cloxet | .
bk eta - tue fake
13

 
Case 1}19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 20 of 63

EMAIL TO NEOMA AYALA Jul 25, 2018, 8:17 AM

And BTW PTSD is real medically speaking. Especially when I have a doctor diagnose so you}
can just sit with my delay.

My medical condition doesn't live on your timeline. Sorry, that you use time to discriminate
against ‘disease. We call that disability discrimination in America.

You take care Neoma.

Even when I spoke candid about them flat out discriminating against me, they offered me

no accommodation.

4

STATEMENT GIVEN TO EEOC

Mr. Pate,.

Emails above for your review.

They claimed although they had timestamped conversations in a claims detail outlined in an
understandable format. They wanted the entire conversations etc. from Facebook messenger.

I provided exactly what the verbiage conveyed and a valid timestamp.

They wanted information that still today isn’t valid nor available. I provided proof with -
screenshots that the messages came from the accused.

They did not do their own due diligence on the other side they could have simply asked the other
parties. After the claim details was given and they closed my case I provided what other screen
shots I had to validate the already verified timestamps provided to them. As evidence I was
telling the truth. They then wanted more. It was at that point that I needed to consult with a
lawyer. They closed the case of their own accord. I was telling them the truth and they realized it
after the fact. What is bothersome is that I apologized for my PTSD. I expressed how upsetting
this was. My emails came through very late at night to Neoma Ayala. She knew how incredibly

1
stressed I was.

| 14
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 21 of 63

Case 1:19-cv-00296-GPG Document1 Filed 02/01/19 USDC Colorado Page 7 of 8

EEOC Form 161 (1/08)

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

—
To: Sarah M. Solomon From: Denver Field Office

2000 W: 92nd Ave Apt 616 303 East 17th Avenue
Federal, CO 80260 Suite 410

Denver, CO 80203
|

i
r] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR § 1601.7(a))

EEOC Charge |No. EEOC Representative Telephone No.
Philip Gross,
541-2018-03197 Supervisory Investigator (303) 866-1318

 

THE EEOC 1S CLOSING ITS FILE ON THIS.CHARGE FOR THE FOLLOWING REASON:
[J The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
t

(| Your allegations did not involve a disability as defined by the Americans with Disabilities Act.
\
[| The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

_Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged discrimination to file your
charge.

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the information
obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with the statutes. No finding is
made as to anv other issues that might be construed as havina been raised bv this charae.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge

OO &O

Other (briefly state)

'

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will
send you. You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state
court. Your lawsuit must be filed WITHIN 90 DAYS from your receipt of this Notice; or your right to sue based on
this charge will be lost. (The time limit for filing suit based on a claim under state law may be different.)

1 \ . . +
Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of
the alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2
years (3 years) before you file suit may not be collectible.

 

On beh eé Commission
NOV 07 2018
Enclosure(s) Avay Burkholder, (Date Mailed)
Field Office Director

ce: NRT DBA COLDWELL BANKER RESIDENTAL BROKERAGE COLORADO
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 22 of 63°

NATURE OF THE ACTION
‘1, This is an action for relief from employment discrimination in
violation of Title VII of the Civil Rights Act of 1964, as amended (“Title VII’),

The American with Disabilities Act (ADA)

{
|

2. Plaintiff Sarah M. Solomon (collectively, “Plaintiffs”) allege that
Defendants REALOGY HOLDINGS CORP. and its affiliates COLDWELL
BANKER RESIDENTIAL BROKERAGE d/b/a NRT, LLC. COLDWELL
BANKER REAL ESTATE, LLC: ZAP LABS LLC., ZIP REALTY, NRT LLC.,
NRT REO EXPERTS LLC., NRT, CARTUS , LIV SOTHEBY’S
INTERNATIONAL, COLDWELL BANKER CASTLE PINES, all whosé true
names are unknown (collectively, “Defendants”), unlawfully discriminated against
her on the basis of sex, and discriminated against her on the basis of disability, and
retaliated against her.

3! Plaintiffs further allege that Defendants’ policies, practices, and
decisions—all arising from the disability policy they established and enforced—
had a negative impact on her disability of PTSD, no accommodation was provided. .
Realogy Code of Ethics does not convey nor outline such language. Plaintiff
exhausted her conveyance to the Defendants.

4. Plaintiffs further allege that Defendants retaliated against her for
submitting a sexual harassment claim. The evidence shows a sabotage of the
Plaintiffs ability to provide details demanded in the dismissal letter.

5. Plaintiffs seek injunctive and declaratory relief, compensatory
damages, punitive damages, liquidated damages, and any court costs and/or filing

fee as it relates to this action as remedies for Defendants’ violations of their rights.

15
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 

|
' Case 1119-cv-00296-MEH : Document 8 Filed 03/19/19 USDC Colorado Page 23 of 63

I.

I.

I. THE PARTIES
Plaintiff Sarah M. Solomon is a female, born a woman. She worked from
Defendants, from approximately April 2006 to December 2017, at all or
most of the time she worked as a Broker per 12-61-103, CRS 6C. The
Plaintiffs Independent Contractor Agreement reads “Sales Associate” acting
as a real estate sales person or broker. Plaintiff identifies with one of the
three proper classifications as outlined by the Department of Regulatory
agencies and the Colorado Real Estate Manual. Plaintiff does not know what
“Sales Associate” is, the state of Colorado does not recognize this license
classification.
Upon information and belief, the Defendant, REALOGY HOLDINGS
CORP. and its affiliates is an American publicly owned company. It owns and
franchises several real estate brands and brokerages, and offers relocation, title
and settlement services. Realogy’s affiliated brokerages operate around the
world with approximately 193,600 independent sales agents in the United
States and:approximately 106,400 independent sales agents in 112 other
countries and territories that maintains nine office locations employing
approximately 2,600 individuals. All or most of the events alleged herein
occurred virtually online, in electronic form via email, on the telephone or in
person in the state of Colorado, to Defendants REALOGY HOLDINGS

COPR. who operates an office in New Jersey.

{
!

RE: Defendant, REALOGY HOLDINGS CORP. and its affiliates who owns

- and operates the following Real Estate Brokerage Firms throughout the United

States that serve international clients. Realogy delivers its services through its

well-known industry brands including Better Homes and Gardens Real

16

 

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

|
Case 1:19-cv-00296-MEH ‘Document 8 Filed 03/19/19 USDC Colorado Page 24 of 63

Estate, CENTURY 21, Climb Real Estate, Coldwell Banker, Coldwell

‘Banker Commercial, Corcoran Group , ERA, Sotheby's International Realty
jas well as NRT, NRT, CARTUS , Title Resource Group and ZapLabs, an in-
|house innovation and technology development lab. Who operates an office in

New Jersey.

4

Il. Defendant, REALOGY HOLDINGS GROUP and its affiliates COLDWELL
BANKER RESIDENTIAL BROKERAGE d/b/a NRT, LLC.
ColdwellBankerHomes.com is your access point to the leading Coldwell
Banker® companies across the country that are part of NRT, the nation’s
largest residential real estate brokerage. Our site connects you to the latest
local listing information, comprehensive neighborhood data and local market
experts who understand what it takes to help you reach your real estate
goals. Serving more than half of the 100 largest metro areas in the U.S.,

* independent sales associates affiliated with Coldwell Banker/NRT
distinguish themselves every day by creating exceptional real estate
experiences for their customers and their communities. But don’t just take
our word for it. In 2018, REAL Trends ranked NRT the #1 residential real
estate brokerage in the U.S. for the 2187 year in a row. It’s an honor we’ve
achieved by focusing on exceptional customer service and consistently

putting our clients’ evolving real estate‘needs first. Whether you measure

our performance in terms of size, sales volume or number of transactions,

the leadership of the companies and sales associates represented by

ColdwellBankerHomes.com is driving innovation and delivering value to

home buyers and sellers. As a result, NRT’s growing presence in the U.S.

includes more than 50,000 affiliated.sales associates and 5,200 employees in

approximately 800 offices, all ready to serve you. All or most of the events

| 17
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 25 of 63

IV.

alleged herein occurred virtually online, in electronic form via-email, on the
telephone or in person in the state of Colorado, to Defendants COLDWELL
BANKER RESIDENTIAL BROKERAGE d/b/a NRT, LLC. who operates

|

‘an office in Denver.

Defendant, REALOGY HOLDINGS CORP. and its affiliates NRT,
CARTUS , for more than 60 years, NRT, CARTUS has helped relocating
employees and their families find their way to new homes, new
communities, and new experiences. We do it through an unwavering focus
on listening and delivering services, solutions, and expertise that respond to
‘their needs and the needs of their companies around the world. Whatever the
move or location, we couple personal attention with the expertise gained
through more than 4 million moves and a diverse client base. All or most of
the events alleged herein occurred virtually online, in electronic form via
email, on the telephone or in person in the state of Colorado, to Defendants
NRT, CARTUS who operates an office in New Jersey.

Defendant, REALOGY HOLDINGS CORP. and its affiliates COLDWELL
BANKER REAL ESTATE LLC., The Coldwell Banker brand is the oldest
and most established residential real estate franchise system in North
America. In fact, in many ways it was the original real estate “start up.”
Founded by young entrepreneurs Colbert Coldwell in 1906 and later
Benjamin Banker, Coldwell Banker changed the way people bought and sold
homes across America, ultimately becoming one of the most trusted real
estate brands in the world. More than 100 years later, the Coldwell Banker

network is still continuously recognized for its innovation and leadership

. across 3,000 offices in 49 countries and territories. Defendant operates an

office in New Jersey. All or most of the events alleged herein occurred

virtually online, in electronic form via email, on the telephone or in person

}
j

18

 

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

pa

1,
Case 1;19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 26 of 63

VI.

VIL

,in the state of Colorado, to Defendants COLDWELL BANKER REAL
‘ESTATE LLC. who operates an office in New Jersey.

‘Defendant, REALOGY HOLDINGS CORP. and its affiliates NRT, LLC., Is
a subsidiary of Realogy Corporation, is the nation’s largest residential real
estate brokerage company. We own and operate companies in more than 50
‘of the 100 largest metropolitan areas in the United States. NRT and its
affiliated companies, marketing partners and joint ventures provide |
mortgage, title, insurance, escrow, warranty, relocation and concierge
services to NRT's family of companies. In 2017 closed sales volume was
$178 billion closed transaction sides 346,942 sales associates 50,500 offices
760 employees approximately 4,800 industry rankings #1 residential real
estate brokerage company 21st consecutive year, 2018 real trends 500 #1
power broker 20th’consecutive year, 2018 RISmedia power broker report.
All or most of the events alleged herein occurred virtually online, in
electronic form via email, on the telephone or'in person in the state of

Colorado, to Defendants NRT, LLC. who operates an office in New Jersey.

Defendant, REALOGY HOLDINGS CORP. and its affiliates ZIP REALTY,
1999 Formerly known as ZipRealty, ZapLabs was founded in 1999 by two |
UC Berkeley Haas School of Business graduates. In 2014, ZapLabs was
acquired and became the tech hub for global real estate leader Realogy
Holdings Corp. (NYSE: RLGY). Today, we're the driving force behind
transformative technology for consumers and 150,000+ independent real

estate professionals affiliated with Réalogy's world-renowned real estate

brands. Defendant operates an office in‘Emeryville. All or most of the events

19
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 27 of 63

VII.

IX.

lalleged herein occurred virtually online, in electronic form via email, on the
telephone or in person in the state of Colorado, to Defendants ZIP REALTY

| who operates an office in Emeryville.

[Defendant REALOGY HOLDINGS CORP. and its affiliates ZAP LABS
LLC., 1999 Formerly known as ZipRealty, ZapLabs was founded in 1999 by
two UC Berkeley Haas School of Business graduates. In 2014, ZapLabs was
‘acquired and became the tech hub for global real estate leader Realogy
Holdings Corp. (NYSE: RLGY). Today, we're the driving force behind
transformative technology for consumers and 150,000+ independent real
estate professionals affiliated with Realogy's world-renowned real estate

brands. All or most of the events alleged herein occurred Virtually online, in
|

4

electronic form via email, on the telephone or in person in the state of
Colorado, to Defendants ZAP LABS LLC., who operates an office in
Emeryville.

Defendant, REALOGY HOLDINGS CORP. and its affiliates NRT REO
EXPERTS, LLC., One of the country's leading full service REO service’
providers. Led by a senior management team representing over 75 years of
combined experience in the REO and mortgage fields and backed by the
strength and resources of NRT and Realogy, NRT REO Experts stands ready
to meet the complex demands of our industry in 2011 and beyond.
Defendant operates an office in Fort Lauderdale. All or most of the events
alleged herein occurred virtually online, in electronic form via email, on the
telephone or in person in the state of Colorado, to Defendant NRT REO
EXPERTS, LLC., who operates an office in Denver.

1
F

20

 

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1}19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 28 of 63

XI.

|

‘Defendant, CORPORATE CREATIONS NETWORK, INC., the legal
counsel, and registered agent for REALOGY HOLDINGS CORP., and its
affiliates. Founded in 1993, Corporate Creations has thousands of clients and
‘is the third largest provider of registered agent and compliance services
‘nationwide for Fortune 1000 companies, Global 2000 companies and private
‘companies, and operates an office in Palm Beach Gardens. All or most of the
‘events alleged herein occurred virtually online, in electronic form via email,
ion the telephone or in person.in the state of Colorado to Defendants
CORPORATE CREATIONS NETWORK, INC. who operates an: office in
(Palm Beach Gardens.

t

‘Defendant, REALOGY HOLDINGS, CORP. and its affiliates LIV
|

'SOTHEBY’S INTERNATIONAL, INC. The Colorado firm includes 22
sales offices, and over 400 broker and support staff associates serving some
of the state’s best-known luxury markets in metropolitan Denver. The
Sotheby’s International Realty brand and international network of 22,000
brokers, 970 offices in 72 countriés. Additionally, LIV Sotheby’s
International Realty is the exclusive Board:of Regent member of the Who’s
‘Who in Luxury Real Estate and LuxuryRealEstate.com network of 130,000
brokers and nearly 4,000 international luxury brokerage firms in 35
countries. LIV Sotheby’s International Realty is also one of 800-member
firms of the NRT, CARTUS Broker Network, the real estate industry’s
leading network of corporate relocation-oriented brokerage firms in the
United Sates. LIV is a member of the Employee Relocation-Council. LIV’s.
award winning Corporate Relocation Team services over 2,000 incoming

metro Denver and Boulder relocation assignments each year. All or most of
+

the events alleged herein occurred virtually online, in electronic form via

21

 

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1119-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 29 of 63

i

email, on the telephone or in person in the state of Colorado to Defendants
‘COLDWELL BANKER CASTLE PINES.’

XII. ,Defendant, REALOGY HOLDINGS CORP. and its affiliate COLDWELL

BANKER CASTLE PINES was open from 1994 to 2018, In 2018, the real

 

estate operation sold to LIV Sotheby’s International Realty a subsidiary of
;REALOGY HOLDINGS.CORP. and its affiliates, it continues to offer full-

 

service, on-site experience in coordinating each facet of the buying and
selling process spanning all price ranges in both Castle Pines Village as well
as metro Denver. The company has sold to Defendant, LIV SOTHEBY’S
INTERNATIONAL, INC. operates an office in Greenwood Village, is a
subsidiary of Defendant, who is operating under new management an office
‘in Castle Rock. COLDWELL BANKER CASTLE PINES - sold in August
28,2018. All or most of the events alleged herein occurred virtually online, in
electronic form via email,.on the telephone or in person in the state of

Colorado.

6. At all times relevant herein, Defendants are REALOGY HOLDINGS
CORP.., and its affiliates COLDWELL BANKER RESIDENTIAL BROKERAGE
D/B/A, NRT, LLC., COLDWELL BANKER REAL ESTATE, LLC., ZAP LABS
LLC., ZIP REALTY, NRT LLC., NRT REO EXPERTS LLC., NRT, CARTUS ,
LIV SOTHEBY’S INTERNATIONAL, COLDWELL BANKER CASTLE PINES,
had at least fifteen employees, and was therefore an “employer” within the meaning
of Title VIL

7. Defendant REALOGY HOLDINGS CORP., and its affiliates
COLDWELL BANKER RESIDENTIAL BROKERAGE D/B/A NRT, LLC.
COLDWELL BANKER REAL ESTATE, LLC., ZAP LABS LLC., ZIP REALTY,

22
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 30 of 63

'

4

NRT LLC., NRT REO EXPERTS LLC., NRT, CARTUS , LIV SOTHEBY’S

IN TERNATIONAL, COLDWELL BANKER CASTLE PINES, was also an
“employer” within the meaning of the 1). American with Disabilities Act (ADA) 2).
Civil Rights Act of 1964 (42 U.S.C. 2000e-2), and the 3). Colorado Wage Act § 8-4- —
101, et seq., C.R.S. Employment Brokers Rules E, 12-61 Part 8

'8. Upon information and belief, Defendant REALOGY HOLDINGS
CORP. : and its affiliates COLDWELL BANKER RESIDENTIAL BROKERAGE
D/B/A NRT, LLC. REALOGY HOLDINGS CORP. COLDWELL BANKER REAL
ESTATE, LLC. ZAP LABS LLC., ZIP REALTY, NRT LLC., NRT REO EXPERTS
LLC., ‘NRT, CARTUS , LIV SOTHEBY’S INTERNATIONAL, COLDWELL
BANKER CASTLE PINES, REALOGY HOLDINGS CORP. is a subsidiary of
Defendant Radius, operates the office in Madison, New Jersey all or most of the
events‘alleged herein occurred virtually online, in electronic form via email, on the

telephone or in person in the state of.Colorado.
f

|

| “
9. Upon information and belief, Defendant Radius is an international

company that maintains 112 other countries and territories. Defendant Radius, with
Defendant REALOGY HOLDINGS CORP. and it’s affiliates COLDWELL
BANKER RESIDENTIAL BROKERAGE D/B/A NRT, LLC., COLDWELL
BANKER REAL ESTATE, LLC. ZAP LABS LLC., ZIP REALTY, NRT LLC.,
NRT REO EXPERTS LLC., NRT, CARTUS , LIV SOTHEBY’S
INTERNATIONAL, COLDWELL BANKER CASTLE PINES, REALOGY
HOLDINGS CORP., operates the office in Madison, New Jersey all or most of the
events alleged herein occurred virtually online, in electronic form via email, on the

telephone or in person in the state of Colorado.

1

23
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH - Document 8 Filed 03/19/19 USDC Colorado Page 31 of 63

‘10.  Atall times relevant herein, Defendant Radius had at least fifteen

employees and was therefore an “employer” within the meaning of Title VII.
Defendant Radius is also an “employer” within the meaning of the Title VII of the
Civil Rights Act of 1964, as amended (“Title VII’), the Equal Pay Act of 1963, The
Anti-Discrimination Act, and the Colorado Equal Pay Act (CO Rev. Stat. Sec. 24-34-
401 et seq.) The American with Disabilities Act (ADA)

11. Defendants, REALOGY HOLDINGS CORP. and its affiliates
COLDWELL BANKER RESIDENTIAL BROKERAGE D/B/A NRT, LLC.
REALOGY HOLDINGS CORP. COLDWELL BANKER REAL ESTATE, LLC.
ZAP LABS LLC., ZIP REALTY, NRT LLC., NRT REO EXPERTS LLC., NRT,
CARTUS , LIV SOTHEBY’S INTERNATIONAL, COLDWELL BANKER
CASTLE PINES, and Defendants Radius are liable for the acts of:their agents and
employees as set forth below.

(Upon information and belief, Defendants REALOGY HOLDINGS CORP.
-are the successor employers and/or successors-in-interest to any companies or
entities that previously owned, managed, or operated the Madison, New Jersey
‘office, including, but not limited to, and its affiliates COLDWELL BANKER
[RESIDENTIAL BROKERAGE D/B/A NRT, LLC. REALOGY HOLDINGS
‘CORP. COLDWELL BANKER REAL ESTATE, LLC. ZAP LABS LLC.,
ZIP REALTY, NRT LLC., NRT-REO EXPERTS LLC., NRT, CARTUS ,

LIV SOTHEBY’S INTERNATIONAL, COLDWELL BANKER CASTLE

PINES.

12. Plaintiffs are always informed and believe and thereon allege that

relevant herein, each of the Defendant and its affiliates were responsible in some

24
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

FE a _ a
Case 1119-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 32 of 63

i

manner for the occurrences and injuries alleged in this complaint. Their names and

capacities are currently unknown to Plaintiffs. Plaintiffs will amend this Complaint to

show such true names and capacities when the same have been ascertained.

| XII. JURISDICTION AND VENUE
13. This Court has jurisdiction of Plaintiffs’ federal law claims pursuant
to 28 U.S.C. § 1331, as this case involves questions of federal law.
‘14. This Court has supplemental jurisdiction over the related state law
claims pursuant to 28 U.S.C. § 1367(a) because those claims form part of the same
case or controversy under Article III of the United States Constitution. Plaintiffs’
| state law claims share all-common operative facts with their federal law claims,
" and the parties are identical. Resolving Plaintiffs’ federal and state claims ina

single’ action serves the interests of judicial economy, convenience, consistency,

and fairness to the parties.

 

15. Venue is proper in, and Defendants are subject to the personal
jurisdiction of, this Court because Defendants maintain facilities and business
operations in this District, and all or most of the events giving rise to this action
occurred in this District. 28 U.S.C. § 1391(b); 42 U.S.C. § 2000e-5(f)(3).

XIV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

116. Plaintiffs timely filed charges of discrimination with the United States
Equal Employment Opportunity Commission (“EEOC”) and the Denver Colorado
Division on Civil Rights Mr. Pate, Federal Investigator U.S. Equal Employment
. Opportunity Commission (EEOC) On or around SEP 5, 2018, the EEOC issued
Plaintiffs Notices of Right to Sue. Neoma Ayala with NRT, LCC received email
communique multiple times that I was proceeding forward with an EEOC

complaint in 2018. On JAN 7, 2018 in search of their registered agent to file the
enclosed claim Shacara Delgado CORPORATE CREATIONS NETWORK, INC

!

25
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 33 of 63

|

|

1

outlined via email 4:41 P.M. -

11360 Prosperity Farms Road #221 E

Palm Beach Gardens, FL 33410

In their most recent filing of 5" Amended Restated ByLaws of Realogy Holdings
Corp. The registered agent address differs. Not being an attorney, it has been

difficult working with the Defendants.

{
Corporate Creations Network Inc.,

3411 Silverside Road, Building #104
Wilmington, Delaware, 19810
i

17. Plaintiffs have timely filed this action and have complied with all

administrative prerequisites to bring this lawsuit.

' XV. FACTUAL ALLEGATIONS

18. Atall times material to this action, Plaintiffs Sarah Solomon were
employed by Defendants as a Broker in Defendant REALOGY HOLDINGS
CORP. and its affiliates in the Denver, CO office.

|

19. As part of their jobs, Plaintiffs were responsible for communicating
with consumers about their real estate needs as defined in the Colorado Real Estate
manual.

20. As part of their jobs, Plaintiffs Sarah Solomon, and other women also
were responsible for representing the Defendant and its affiliates corporate referral

partners real estate needs, which were vast through their network. The Defendants

affiliate LIV Sotheby confirms this above in their company description. A plethora

26
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 34 of 63

of clientele existed that was referred to other women and me. CHASE, USAA
NRT, CARTUS RELOCATION, HUD and FREDDIE MAC. These transactions
were never outlined in the Independent Contractor Agreement with the Defendant
and its affiliates. The terms and conditions as well as payment was never placed in
writing, Defendants and its affiliates benefited from Plaintiffs’ proficiency because
it allowed them to collect sales commissions and other clients.

‘21. In or around July 2007, the Plaintiffs became what management called
a corporate agent. My direct point of contact or the person I understood to be my
manager for these teams was Arthur Aughey. No documents or amendments were
signed that adjusted or amended the Independent Contractor Agreement. I was
unaware of most of the time if the variable on commission earned would be or who
I would be representing until I was sent a referral by the Defendants.

22. Arthur Aughey routinely made derogatory comments based on sex,
including derogatory comments about marriage. It is my belief that I was sexually
groomed, harassed, stalked, intimated and abused by this person. The same type of
thing.happened with Steve Redmond, the co- owner of COLDWELL BANKER
CASTLE PINES. Arthur Aughey is Currently working with ZIP REALTY and
ZAP LABS as defined in REALOGY HOLDINGS CORP. biography above. He is
their territory corporate manager referring leads to Women like me.

03, For example, on multiple occasions; Mr. Aughey asked Plaintiff
I/Mrs. ‘Solomon if she was playing with her gentiles, “As an example: A
conversation via Facebook messenger.

Art: J ust for that. I am going into the bedroom and having some happy alone time.
So there.
Sarah: Gross.

Art: That’s what you get! There!.And how is that gross??? Like you never rub one

out?? I
27 .
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1119-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 35 of 63

Sarah: No, I don’t rub anything out thank you very much.
Art: LOL Liar
Obvicusly, I never responded.

25. On another occasion, with Steve Redmond followed the assaultive
language, I was told I was not “hot enough” to date anyone. I was sent Facebook
messages in the middle of the night telling me to “go play with it”. That I would be
“fun, if I was “single” and “You would be fun to train”. In addition, that “I cannot
wait to see your hair” and “I hope it is still dirty”.

a. When speaking to Plaintiff Mrs. Sarah, Arthur Aughey and Steve
Redmond repeatedly accused of being slutty and not a woman of faith.

b. Arthur Aughey was also bigoted to men, if I spoke about any men that I
was dating he would attack them for example in a Facebook conversation I
mentidned that someone I was dating was in the hospital he said, “You mean
baseball dude?” I said “Basketball yes” and he said “It’s balls either way”. Arthur
Aughey would also do this to my husband Jeffrey Lawton prior in 2015.

c. In or around May of 2015 Art Aughey sent me messages through
Facebook sent me details about his marital problems, it was a forced conversation
in which Arthur Aughey demanded to know if my husband saw it. Of which he
did. Arthur Aughey thought it was “hilarious”. Below is the recollection of the

conversation.

o Struggles in the marriage from 2013-2015

o Specific details about Rita’s upbringing and faith

o How because of Rita’s faith, she would never divorce him

o A Timeline of their sex-life and the:last time they were intimate 2014-
2015

o Her anatomy and health

28
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 36 of 63

o His anatomy and health

o The number of partners Rita Aughey has had in her lifetime

© Local events, clinics, health fairs they were attending for sexual
dysfunction

o Failures & Frustrations

o Arthur Aughey was dismissive on their privacy

o Arthur Aughey thought the entire conversation was, funny

‘ o Arthur Aughey told me that Rita couldn’t “tolerate” the size of his
genitals and he had a nine-inch penis

o That she was too dry

o That the last time they had sex over 8 months ago she experienced

pain

id. It is my belief that because of my husband seeing that specific
conversation I was unfortunately attacked physically. I became a victim of
domestic violence in May of 2015 as evident of a police report and protection
order of three years: In 2015 I was diagnosed with PTSD and severe emotional
duress syndrome.

'e. This type of severe intimidation by men in power at'the Defendants and its
affiliates office is not abnormal, it is embraced. I was told that Chris Mygatt from
Kimberly Lackey who was previously a corporate Broker under Arthur Aughey’s
management with NRT REO Experts as I was also on this team that, “I will
fucking destroy you”. That statement was said to Kimberly Lackey from Chris
Mygatt the Employing Broker of all offices in Colorado. It is my understanding
from what was disclosed to me by Kimberly Lackey it was in respect to the HUD 1

corporate account and Mrs. Lackey leaving the company. I do not trust that the

Department of Urban Development would be all together satisfied knowing this is

|

29
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1i119-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 37 of 63

t

t

*how our superiors treat us.
f. In December of 2018, I had a conversation with a previous superior of

* mine, a woman who was responsible for hiring me when I obtained my real estate
license in April of 2016. This woman and I have a great relationship and I looked
up to her immensely. When I filed with the EEOC and started feeling comfortable
again,' I reached out to her and told her. She conferred that she never felt
comfortable around Arthur Aughey and that Chris Mygatt was very much a great
friend: of Arthur Aughey’

24, On more than one occasion, after the harassing commenced Plaintiffs
VMs! Solomon was ignored if I tried to talk about work related topics or anything
related to real estate and what my job duties actually outlined.

25. Between approximately July 2015 and November 2016, Mr. Aughey
messages increased and became of a high concern when they moved sexually

: explicit'to the word “love” and, it became too constant. On May 26, 2016 he sent
me a private message in Facebook that said “Hope you had a happy, happy
birthday my love! XOXO” derogatory statements along with his words of affection
just became normal. I believe it was a grooming tactic.

26. Arthur Aughey’s statements and behavior almost always occurred
online, telephone, messages. I blocked Arthur Aughey from all contact in
November 2016.

27. On August 3, 2016 at 4 p.m. I disclosed these things to Tammy Miller
my Employing Broker at the DTC Colorado office. I didn’t want to return to the
company and, had fears of doing such. I emotionally disclosed to Tammy that
Arthur Aughey had told me about his 9-inch penis and that he sexually harassed

~ me.I was told not to worry about it from Tammy Miller because he no longer
worked at the company. I is my firm belief that I was secretly being retaliated

against from the date of this meeting forward, as I will outline below.

30
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 41°19-cv-00296-MEH Document 8° Filed 03/19/19 USDC Colorado Page 38 of 63

i28. Plaintiffs/I complained to the Defendant, and its affiliates and it went
unreported in 2016. Each time, I/Mrs. Solomon reported the sexual harassment the
Defendants and its affiliates had dismissed my complaints.

29. Plaintiff/I also complained in writing as my evidence to Tammy
Miller, that I wasn’t considered for the referrals at the corporate team of ZIP
REALTY, because I wouldn’t “tolerate” :sexual abuse and Arthur Aughey’s 9-inch
penis! Tammy Miller ignored that message and responded with a statement that I
should focus on real estate in her message on February 15, 2018 at 2:33 p.m.
Tammy Miller should have reported this to Human Resources or known she should
have. She did not inquire to know what I meant about a 9-inch penis because she
knew about it from August 3, 2016. I reported sexual harassment on at least three
occasions. My final plea was in writing to Chris Mygatt in June of 2018. At which
point the Defendant and its affiliates denied the claim indefinitely. In addition, they
sabotaged my right to do so. It is my belief that the Defendants and its affiliates did
this in attempt to defraud my civil rights to of making my claim of sexual
harassment. —

30. Each time, the Defendants and its affiliates dismissed my complaints.
As a result, I was creatively with intent severed from my career by the Defendants
and its affiliates and constructively discharged. |

3 1. Onor around November 13, 2007 after I had blocked Arthur Aughey
from all contact, he returned to the office. He stalked me using company email and
solicited sex with me using the ZIP REALTY corporate account as a tool and
means'to do so. I received an email from Art Aughey on COLDWELL BANKER
RESIDENTIAL BROKERAGE d/b/a NRT, LLC. company email. Stating that he
spoke with Tammy Miller and wanted me to join the Zip Team with the statement
of Art ‘Aughey that said, “Of course, you would have to deal with me, if you can

tolerate that. LOL.” The world tolerate is important because going back to May

31
! COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1119-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 39 of 63

2015 Arthur Aughey used this word to describe that his wife Rita, couldn’t tolerate
his 9-inch penis. This was a code word for Arthur Aughey.

132. Plaintiff/I/Sarah Solomon told Arthur Aughey in a phone call after
receiving the email that I would not tolerate any form of sexual harassment. That
what he/Arthur Aughey did to me in 2015 was criminal by causing my marriage to
be toxic. That I was sickened by the experience, angry over his behavior and that if’ -
he did not respect my boundaries, I would not work with him under the corporate
team.

33. December 11, 2017, I met Art Aughey at Starbucks located at 9360 S
Colorado Blvd, Highlands Ranch, CO 80126. I met him in person. In the meeting I”
was,asked “where I lived now and what I was doing for the rest of the day”, when I
declined to answer his demand, the meeting was over. I knew right then and there .
that Arthur Aughey, stalked me to solicit sex from me and used the ZIP-REALTY
corporate account to do so. To award me.

:34. Prior to this statement and meeting, I had spoken with the Seattle Zip
recruiter team, I had a video conference and saw how the platform worked. I also
attended a meeting at DTC office in where they were introducing the ZIP
REALTY software and protocol into the Defendants corporate model. I was
already slatted to be a corporate agent referral partner with ZIP REALTY. Arthur
Aughey’s return to the office or my experience had nothing to do with his
insatiable need to control, intimidate and sexual harass me. This has become a
frightening experience for me. |

35. [opened my Facebook messenger to receive messages from Arthur
Aughey in December 2017 and blocked him again after he declined me from the
team. In my last message to Arthur Aughey on January 2, 2018 I stated, “Go fuck
yourself, you're a cheater and I should file sexual harassment charges against you”,

Arthur Aughey didn’t report that message to Human Resource, or known he should

1 32
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 “Filed 03/19/19 UWSDC Colorado Page 40 of 63

have.

{

.36. Tunblocked Arthur Aughey to obtain the messages for my
investigation in June 2018.
37. Plaintiff/I-submitted my complaint as stated to Chris Mygatt on or
arourid June 08, 201 8. In my outline submitted about to NRT, LCC. As they are the
ones that contacted me directly, I oS timeline and details to them. In addition,
my concerns regarding martial cheating, the effects it has and the discord of the
corporate account referrals. I did this to demonstrate the discriminatory motive’s
based on sex that existed i in the oe SF command j in Colorado.
Again! as others had experienced the same. A previous administrative assistant
Leah Ryan had sent me a message after a marital affair had dismantled the
Defendants and its affiliates office in Parker, CO. This office is where I spent most
of my ' ‘career under the management of Andy Sommer. “This isn’t the first
managing broker infidelity drama-issue at CBRB (COLDWELL BANKER
RESIDENTIAL BROKERAGE NRT, LLC). The old managing broker of the CC
(Cherry Creek) office cheated on his wife who was once the HR Manager for
CBRB ... and cheated on her with the assistant managing broker. He stepped down,
lost his spot, went back to being a REALTOR and the wife quit CBRB and the
mistress-got fired. Granted Andy’s BS wasn’t in-house infidelity but still.”
38. ITalso conveyed to NRT, LLC that sexual misconduct is very active
and lively at the Defendants affiliate Coldwell Banker Residential Brokerage d/b/a
NRT, LLC. In my claim to the defendant I provided evidence to the company that
supported this statement. The direct participation of others such as Chris Mygatt,
Andy Sommer, Arthur Aughey and Shyla Rodgers were just a few on display for
the world to see. I herein affirm that sexual misconduct is not a one-time incident
for those involved. In fact, it is years of hidden behavior left unreported as

evidence of my own claim.

33

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 41 of 63

39. I outlined in my claim to NRT, LLC the following conveyances of
sexual exploration and it was offensive by it’s very natural to know of such
morally disgraceful acts of a woman betrayed by the very vow of marriage to
someone. This was Chris Mygatt’s grand idea, to place a marriage on display
among 50 people at an office-meeting. Chris Mygatt announced the promotion of
Andy ‘Sommer to the Lakewood office at the-same time, announced the Rowley
group|was on vacation in Hawaii, one of the members of that group was Andy
Sommers wife. I stood in his meeting and witnessed it. I attempted to express that
this was harassing to NRT, LLC. that the very perturbators who reduced the moral
of the ‘office are promoted and glorified for such sexual misconduct in their
homelife, It is simply out of touch with reality to use a professional table to
announce a premeditated perversion. Andy Sommer then went’on to brag about the
woman that was the “love of his life” and, he knew her since childhood. Please
note, I would not be aware of these things if not spoken directly to me. I have
properly noted and referenced when things were told to'me others and provided
their names.

40. I outlined for NRT, LLC. a meeting that was random in nature where I
happened to see Andy Sommer and his new girlfriend, not the “love of his life” at a
local pub/bar. There in that brief meet and greet Andy Sommer told me about his
“Love Contract” with Chris Mygatt, the Defendants and its affiliates. Let fils
hidden agreement that’ exist, and is in the possession of the Defendant,and its
affiliates, €orporate referrals and the success or failure of being a Broker is
determined on selection for the purpose of sex, a female and the relationship
between management and the individual. This woman is young, pretty, new and
‘completely was inexperienced to managed corporate accounts. Just like me. I have
heard in rumors that everyone was upset she made the corporate team, by Dawn

Atchison and a male Broker at the DTC office of which I cannot recall his name. I

34
COMPLAINT FOR DISCRIMINATION BASIS SEX:‘19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 42 of 63

| .
will continue to research and provide if warranted. I would like to point out the

following that I was told by Arthur Aughey once that I was hand selected by whom
I do not know. My first listing was over $700,000 and was unheard of. So much,
that rumors started about me in the Parker, CO office. My witnesses to this are
Dawn Atchinson in a text message she sent to me in or around January 2019 when
I inquired if it was true that others were upset. She confirmed. My other witnesses
where J anet Oliver and Josh Simpson Brokers and my competitors, per se. Both of
these individuals had-much more experience than I did. They also had experience
in other corporate teams. The one I was placed on was with NRT REO Experts. A
foreclosure account and my manager, Arthur Aughey. That account defined my
entire career. From there I was placed on all corporate accounts and made it to the
top of any credentials given by the Defendant. The preview designation is an
international title, of which I earned.

41. During the harassment claim investigation with the Defendant and its
affiliates some or all the information below was given to NRT, LLC. some
information was discovered during the ending of the investigation by NRT, LLC.
until today 03/18/2019. The following is my account of what transpired, and I do
believe I was retaliated against. I can provide more information if warranted.

a. On June 08, 2018 via email I notified that I had been sexually
harased and assaulted in writing to REALOGY HOLDINGS,

CORP., and its affiliates. It was a short email in nature and:sent

to Chris Mygatt and no other party was included

b. I advised REALOGY HOLDINGS, CORP., of my disability

and no accommodation was‘made on my behalf during the
investigation, nor during the timeframe from 2015 to 2017
c. I received no offer of reinstatement during the investigation

4 process

35
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 43 of 63

A detailed claim for sexual harassment and assault was given to
the investigator on July 13, 2018 Exhibits were pending and
REALOGY HOLDINGS, CORP. and its affiliates knew the
complexity that existed with those exhibits

On July 16, 2018 I notified the investigator that I was
experiencing delays with Facebook. I was awaiting a response
from Facebook for the messages that were sent to me by my
Arthur Aughey.

When I unblocked Arthur Aughey and experienced the last
form of sexual harassment by him as outlined above, I was able
to access the messages from 2016 to 2018. However, the data
from 2015 required advanced technical support from Facebook.
It was determined that only a court proceeding, and subpoena
will cause Facebook to procure the other messages from May of
2015. However, Rita Aughey is my ultimate witness to what
Arthur Aughey said. I never had any sexual encounters where I
had sex with Arthur Aughey. In fact, I avoided him.

The company could have confirmed.my statement this was true
with Arthur Aughey in their investigation. They could have
ordered a lie detector test to verify the validity of my claim.
Their own attorneys could have requested the documentation in
collaboration with me and Facebook. Together-we could have
been successful in gaining this information or getting to the
truth. The company could have done anything, instead they
retaliated against me and blocked me from obtaining
information that would be used against them. This is what I

mean as “sabotage” above.

36

 

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1}19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 44 of 63

}
|
t
t
t

From July 13th to. the 26th being less than twelve business
days after receiving my formal claim their investigation was
detérmined to be complete, even though they knew sensitive
information was pending and I was still waiting for a response
from Facebook.

On July 23, 2018 I notified the investigator and disclosed to her
that I was being stalked by Chris Mygatt’s administrative
personnel and Arthur Aughey: administrative personnel. I
requested my claim to be made private, as those stalking me
were not related parties, and I was concerned that my privacy
was breached.

On July 23, 2018 the investigator responded to my privacy
concerns by outlining that confidentiality is maintained to the
extent and because I disclosed my claim to Chris Mygatt and
not to REALOGY HOLDINGS, CORP., initially, that my
information.was breached by Chris Mygatt and the employer’s
staff, it was out of the company’s control and there was nothing
she could or would do about it. The investigator the proceeded
to say the company would have a response that week, the
dismissal came 2 days later in writing via the form of a letter.
On July 26, 2018 I notified the investigator I was still
experiencing delays with Facebook and my PTSD was being
triggered by gathering the information for them. I had to relive
this all over again and that it wasn’t fair. I genuinely begged her
for ample time to outline additional evidence, if needed
although my original claim was submitted on July 13, 2018 had

enough detail. I wanted to provide a clear and concise outline

37

 

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 45 of 63

and to me the evidence provided was ample enough, but I was
willing to continue providing whatever they needed. I-had
timestamps and detailed conversations with proof of happened
with Arthur Aughey and Steve Redmond and well as my
superiors not reporting the incident. Each screenshots of the
Facebook messages to Tammy Miller, Arthur Aughey and
Steve Redmond were well documented in my original written
claim to the Defendant, it was valid enough evidence to
continue the investigation and work with me in discovery
lL. If the company would have given me proper accommodation
medically for my PTSD to begin with or even responded to my
written request, time could have been extended. Not once did
they consider that my PTSD is real. PTSD doesn’t have a
stopwatch, nor is it a linear in its route to subside. It was never
on their timeline. PTSD is a horrible disease of decay, it was
caused by their own employees. Never did they consider the
importance of the matter, REALOGY HOLDINGS CORP., and
its affiliates weren’t satisfied that I almost lost my life at the
perversion of their employee, Arthur Aughey. They never once
acknowledged my disability as matter of importance. When I
disclosed to them my PTSD was elevating, they didn’t stop to
understand their role. Never they never said one word to
acknowledge it. The lack of insincerity was evident. I was
guilty until proven innocent in their world.
m. Ishare PTSD with most US Veterans. I know many US
Veterans, I was a corporate agent for the company’s very own

USAA account. I was a corporate agent on every single account

{ 38
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1£19-cv-00296-MEH Document 8° Filed 03/19/19 USDC Colorado Page 46 of 63

{

that existed at the company as mentioned above. Never did they
consider this my sacrifice to their firm. I did not have to make
this my career. Arthur Aughey never had respect for me as a
proud military daughter. A woman.who was a wife. A woman
that had a career and Christian standards deeply rooted in her
family. A woman that was a proud citizen of the United States
of America. He was insanely jealous of my faith, my marriage
and my career. Never did the company consider any of these
things. They should have provided me accommodation or

known to. .

n. Between June 8th and July 26th all parties involved were
vividly candid in their. neglect. Only harm to my sense of well-
being transpired during my claim investigation. My privacy
rights were being violated left and right. I was still ‘Arthur
Aughey’s target and victim, not one person stopped and thought
to themselves “are we protecting Sarah”? Arthur Aughey was
able to harm me one last time. He blocked me this time during
the investigation, making it impossible to provide what the
company demanded they needed from me. They closed their
case based on it, in-fact. On August 09, 2018 I received another
letter stating that the employer was unable to substantiate my
allegation. They sabotaged me.

oO. The investigator reopened the case from July 26th to August
9th by this time I was in the throes of my PTSD I provided
screen shots with valid sexual harassment and examples of
abuse, favoritism and sexism. On July 26th the investigator sent

‘me an email outlining that she needed the exhibits'to include

39

 

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado. Page 47 of 63

date stamps and the entire thread of the conversations between
myself and Arthur Aughey. Because Arthur Aughey blocked |
me on Facebook, it was impossible to provide. They knew what
they were demanding I provide to them was something I
couldn’t even do.

p. The original additional exhibits I promised to provide from

{ 2015, were delayed by Facebook to no control of my own.

q. The investigator then sent me an email stated that they needed
to confirm that my allegations were in fact “unsolicited sexual
requests”. I am unfamiliar with sexual harassment. Obviously, I
didn’t even know how to handle it originally. Never was the
company sympathetic to this. To me they made me think that I
solicited sexual abuse, harassment and misconduct from my
attackers that there was such a thing as “solicited sexual
requests” even their communication was harmful. The
investigator was rude, demanding in her tone and dismissive of
my PTSD. This conveyance triggered an episode in me that was
so severe I had to call the Douglas County Police. They were
called to do a safety check of my residence, because I was in
fear of my life. Many safety checks by local police officers
exist, from 2015 to date. Every single phone call to the police
pertain my perceived fear that a man will harm me, kill me or
rape me. Thanks.to the sexual abuse of the attackers of
REALOGY HOLDINGS CORP., its affiliates. As I outlined in
this complaint and because of their own perversion to protect
these men. My entire mental and physical health has been

altered indefinitely. I was never like this before. Ever.

40
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 48 of 63

; r. Further evidences support the investigators neglect of
mishandling and, blatant disregard on my claim. The request of
“provable data” was overly conveyed, I had sent what I had
saved so far.

S. A screen shot is the only true form of evidence regarding a
dialogue in Facebook Messenger. Unlike email you cannot
forward it to those you aren’t friends with on Facebook’s
platform. I was not friends with the investigator, and even if I
was, I couldn’t forward her an entire thread as the Facebook
platform only allows you to send one message at a time and,
you cannot forward text just attachments or photos. I was
working with Facebook for the additional information I needed
for the claim and, truly wasn’t the smoking gun of anything
anyway. No smoking gun exist, this is harassment was on going
and it is absurd to think that a woman has to have just one
specific happening to be harassed. I know they used it in the
end, because I am a smart girl that’s why. I sent multiple emails
outlining the delay and Facebook’s participation. The

investigator requested an entire thread of conversations which
again was unrealistic. It wasn’t a Word document that I _
couldn’t just copy or paste and, I am surprised that for
something so serious they were completely oblivious to the
current technology, not really because it was a cover-up.

t. I was requested to send this information quite a few times and
quite a few times I responded that additional time was critical,
that the participation of Facebook was needed and, I needed to

remain safe from being triggered from my PTSD. Screenshots

4]
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 

ron
Case 1119-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 49 of 63

ee oo -

of years of conversations between me and Arthur Aughey
would have taken time. The investigator needed instant results
and gratification. To me that was sickening. Here I didn’t make
a team I was already approved to be on because I wouldn’t have
sex with Arthur Aughey.

They were more than able to solicit this information from my
Arthur Aughey, and he could have unblocked me and gave it to
them. Time was something the investigator was unwilling to
provide me. Yet, she wasn’t able to harass the other like me, but
she refused. The burden was only on me. Between the 26th and
8th she was seeking technical evidence that was blocked by
Arthur Aughey, himself. It was impossible for me to provide to
her and after a privacy breach of which she refused to
acknowledge was the company’s fault. I am sure she figured
that was all she needed. She took no responsibility in this.

I notified the investigator of the privacy breach on the 23rd my
claim was swiftly dismantled from that point on the 25th. I do
not believe they thought it was possible I could catch them in
the act of conspiring. I believe they all colluded together
actually.

On August 8th in her final letter of dismissing my sexual
harassment claim. She suggested I provided her “dated”
screenshots of messages Arthur Aughey blocked from me
accessing. She firmly outlined that irrespective of any
submission made by me, the case was closed. This was a
fabricated request, meant to sabotage the investigation.

June 26, 2018 11:01 a.m. Sarah, if we could get copies of the

42

 

id

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1119-cv-00296-MEH Doecument 8 Filed 03/19/19 USDC Colorado Page 50 of 63

ae eee et

documents you listed below, that would be great. In addition, it
would be helpful if we could have copies of any additional
Facebook messages with Art, not just those you allege are
sexually explicit. Thank you, Neoma THIS EMAIL IS HOW I
WAS SABOTAGED & the ultimate reason

On March 15, 2019 I became aware of the following fraud in
my preparation to submit documentation to the Federal US
Court. The following was discovered on July 26, 2018 and
again on July 27, 2018 the investigator requested
documentation of the sexual harassment I received by Steve
Redmond with Coldwell Banker Castle Pines this was a

demand of the investigator and was made a condition of my
claim being reviewed and then again dismissed. As evident in
both dismissal letters July 25, 2018 and August 8, 2018 to the
claim of sexual harassment submitted to REALOGY
HOLDINGS CORP., and, the investigator stated, “Additionally,
we wanted to confirm that your allegation against Stephen
Redmond is “unsolicited sexual requests”. To the extent you
have additional, specific information, please provide it” sent at
3:48 p.m. on July 26, 2018 by Neoma M. Ayala the investigator
in my claim. The investigator goes on to outline a demand for
such information of Steve Redmond who isn’t even under her
or her-company’s legal purview on that date (note : it was sold .
to the affiliate on August 28, 201 8) with, “I am in your receipt
of your messages from July 26, 2018 at 6:46 p.m. and 9:46 p.m.

As I indicated in my email yesterday evening, while the

43

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1:19-cv-00296-MEH Decument 8 Filed 03/19/19 USDC Colorado Page 51 of 63

Company previously concluded its investigation of your June
2018 complaint regarding Mr. Aughey, we will-review further
the correspondence you provided on July 26, 2018 at 1:21 p.m.
However, in order-for us to review this matter further, we need
you to provide full copies of your messages with Art Aughey
from September 2017 through the present, specifically full and
complete copies of the redacted Facebook messenger
conversations from December 2017, as well as any
communications with Stephen Redmond during the time in
which you were both affiliated with the Company, that you
believe constitute sexually harassing or inappropriate behavior
by Mr. Redmond. As you are aware, to date, you have only
provided copies of redacted correspondence with Mr. Aughey
despite our numerous requests for complete copies of those
conversations. Please provide copies of your complete
correspondence with Mr. Aughey and Mr. Redmond no later
than Friday, August 3, 2018.” Sent at 9:47 a.m. July 27, 2018
by Neoma M. Ayala the investigator in my claim.
They knew I could not provide them full messages, they knew
the technology in the software wouldn’t allow me to provide
those things. The original claim submitted had those details.
The reasons is that I as the user on my computer can click on
the message and get the date stamp, you cannot screen shot that
or copy a thread of that information. I told Neoma M. Ayala she
botched her own inspection, she never responded. They also
made my claims conditional on Steve Redmond with their

demand for the information on Arthur Aughey. They

44

COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
_ Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 52 of 63

invalidated both claims.

;42. On January 7, 2019 the legal counsel for REALOGY HOLDINGS,
CORP affirmed the following to'me in writing via email at 9:53 p.m. by Shacara
Delgado stating, “Realogy does not own an entity called Castle Pines. As for the
other (Realogy) entities, they should be served on Realogy’s registered agent, as
previously provided. You need to contact any non-Realogy entity for their
registered agent’s contact information, as we do not have it.” The investigator had
led mé to believe that Steve Redmond was under the purview of my investigation
when the truth was, they had no legal right to ask for anything pertaining to Steve

‘Redmond. Clearly, receiving any information would be considered a data privacy
breach would be my understanding. NRT, LLC knowingly acted inappropriately,
misrepresented an extremely sensitive claim of sexual harassment and completely
exaggerated their role in providing me a fair and honest process in which to file my
claim. They demanded information that wasn’t rightfully theirs to obtain.
Sabotaged the information they demanded I provide.

43. My Real Estate files were kept from me because one file specifically
was used as example of fraud and grooming tactics in my investigation they won’t
release them

44. My agent billing was kept from me during the claim investigation. My
final Agent Billing with NRT, LLC was manipulated, and no true credit/debit line
items were ever provided from 2017-2018 I am unable to file my taxes accordingly

45. The company committed collusion and intercede my records and
ability to obtain them from a third party after my claim was closed with RE
Colorado MLS

46. The company and RE Colorado MLS colluded together so that I could
not assert I was constructively discharged, I made three requests to obtain records,

they purposefully are being kept from me. I am unable to file my taxes accordingly

45
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 53 of 63

‘47. |The secondary reason why the company colluded with RE Colorado
MLS is to silence my insistence that the corporate accounts of REALOGY
HOLDING CORP. are placated with sexual harassment behavior, sexism,
favoritism this is retaliation is because I made them aware that they breached my
Independent Contractor Agreement in the sexual harassment claim

'48. The company was legally liable and failed to outline the terms and
conditions of my corporate accounts in my Independent Contractor Agreement
with NRT, CARTUS and NRT REO Experts, LLC

49. Jrequested my Independent Contractor Agreement (ICA) that outlined
the terms of being a corporate agent with NRT, LLC and NRT, CARTUS
referrals. None existed. The investigator instead sent me a copy of the original ICA
I signed.and a screenshot of my license expiration from DORA

50. Nothing in my independent contractor agreement conveyed this job
duty, no disclosure of payments in commissions or the working relationship was -
defined within my independent contractor agreement. The discrepancy errors are as
follows. Association, authority, rights and obligation, training, integration,
leadership risk of employment, transaction coordinators and paid staff, scoring and
reporting, payments, intranet and company websites, office space, steady income,
inability.to reinvent corporate accounts. The independent contractor agreement
and/or it?s right of termination,as well as “at will” employment is flawed. It never
mentioned corporate-accounts or the %25- 35 referral fee I paid per transaction.
Nor did any of the above-mentioned items convey terms within the body of the
independent contractor agreement. The independent contractor agreement is
therefore,.invalid. Additionally, it is my thought that NRT, LLC hides behind their
independent contractor agreement to avoid liability of sexual harassment claims. In
fact, I believe it will be their first rebuttal which she be’ immediately dismissed.

They cannot prove my working relationship'-with NRT, CARTUS , existed within

/ 46
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 54 of 63

their independent contractor agreement. The workplace is not as it states in the
independent contractor agreement it is the complete opposite. It is favoritism you
see not merit. I believe it to be a matter of public policy and one the courts could
find further concern with. This should raise further concern in tax law, truly. A
corporate agent is much different than a traditional real estate salesperson. My
career, was that of a corporate agent and Broker.

‘51. From December 2017 through June 08, 2018 I rarely returned to the
office’and had minimal contact with staff or management. In fact, there was only
three forms of'contact made by me, and all were to report the sexual harassment. I
instructed Art Aughey in writing that I should file sexual harassment charges
against him, even he never reported it and he should have to Human Resources,
and he didn’t because he himself knew it was true. I received one call from Tammy
Miller, stating that I owed the company over $1,000 for agent billing after my
second disclosure of sexual harassment. I told Tammy Miller that I was relocating
away from her office and moving up north. She said that they were just going to sit
on the $1,000 debt. I reminded Tammy Miller that the company owed me money
from a'cancelled coaching event in which I was contacted by an unknown
stalker/caller during a coaching event provided by the company. The person who
called masked their voice and called from a Google number, of which was
unidentifiable. This individual knew about the Coldwell Banker Residential
Brokerage coaching event, the time of the event as well as the location at a hotel in
Denver, CO. The caller stated to me that they couldn’t wait to see me in the
morning at the hotel. Only Coldwell Banker'Residential Brokerage knew about this
coaching event. It was not ‘advertised. I only attended one day before the stalker
contacted me. It was on my cell phone. I left no trace of being at the hotel. No

business cards were left behind. I did not have lunch at the event. I did not mingle

with anyone. I did not enter through the main lobby of the hotel. An investigation’

47
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 55 of 63

{

4

was opened by Douglas Country Sherriff’s Office, their detective unit determined
that the caller masked his identify so much that they couldn’t determine who it
was. The case was closed, a record is available at the Douglas County Sheriff's
Office. I notified Tammy Miller, and the manager of the coaching event in writing,

. and cancelled my entire subscription for the coaching which was around $700. The
coaching contacts where a husband and wife team, I no longer have access to my
Coldwell Banker email. Nothing was done by the company and my money was
never returned. Because the caller masked the call, the person was never identified.
I told Tammy Miller of the stalking event. In-my phone call with Tammy Miller in
February of 2018 I stated that I was done’selling real estate, leaving the office and
moving north. I was completely humiliated, shammed and my words, statements or
requests for safety were ignored by Tammy Miller. NRT, LLC Coldwell Banker
Residential Brokerage and REALOGY HOLDINGS, CORP. They never protected
me, they never reported anything, and they clearly misled me. The only time I was
acknowledged or taken seriously by anyone was if the conversation of money and
production was discussed.

52. Defendant REALOGY HOLDINGS CORP. and its affiliates
COLDWELL BANKER RESIDENTIAL BROKERAGE D/B/A NRT, LLC.
REALOGY HOLDINGS CORP. COLDWELL BANKER REAL ESTATE, LLC:
ZAP LABS LLC., ZIP REALTY, NRT LLC., NRT REO EXPERTS LLC., NRT,
CARTUS , LIV SOTHEBY’S INTERNATIONAL, COLDWELL BANKER
CASTLE PINES, has a language-neutral policy against “[u]sing offensive or

profane language on Company property.”

|
|
4
1

48
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 56 of 63

DECLARATORY RELIEF ALLEGATIONS

53. A present and actual controversy exists between Plaintiffs and
Defendants concerning their rights and respective duties. Plaintiffs contend that
Defendants violated their rights under what is outlined above. Plaintiffs are
informed and believe and thereon allege that the Defendants deny these

allegations. Declaratory relief is therefore necessary and appropriate.

54. Plaintiffs seek a judicial declaration of the rights and duties of the

respective parties.

i

INJUNCTIVE RELIEF ALLEGATIONS

55. No plain, adequate, or complete remedy at law is available to
Plaintiffs to redress the wrongs addressed herein.
56.  Ifthis Court does not grant the injunctive relief sought herein,

Plaintiffs will be irreparably harmed.

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray for relief as follows:
1. For a declaration that Defendants’ actions, policies, and practices as
alleged'herein are unlawful;
2. For reinstatement;
3. For lost wages and all other compensation denied or lost to Plaintiffs
by reason of Defendants’ unlawful actions, in an amount to be proven at trial;

¥

4. For compensatory damages for Plaintiffs’ emotional pain and

49
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG

 

en ohne inet
Case 1119-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 57 of 63

suffering, in an amount to be proven at trial;

iS. For punitive damages in an amount to be determined at trial;

6. For liquidated damages;

7. For interest on lost wages, compensation, and damages, including pre-
and post-judgment interest and an upward adjustment for inflation;

8. For an order enjoining Defendants from engaging in the unlawful acts
complained of herein;
2. For reasonable attorneys’ fees and costs of suit pursuant to 42 U.S.C.
§ 2000e-5(k), and Colorado, and other laws; and

‘10. For such other and further relief as this Court deems just and proper.

1

Dated: March 19, 2019 Respectfully submitted,

|

1

 

50
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case t19-cv-00296- MEH Document 8 Filed 03/19/19 USDC Colorado Page 58 of 63

|

DEMAND FOR JURY TRIAL
|

Plaintiffs demand a‘ jury trial on all causes of action and claims to.which

they have a right ts a jury trial.

Dated: March 03/ 19/2019 Respectfully Submitted,

|

  

! oy
By: Pore lic

SARAH MASOLOMON

51
COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USD€ Colorado Page 59 of 63

The United States District Court the Honorable Gordon P. Gallagher United States Magistrate Judge

{

EXHIBIT CC COMPLAINT FOR DISCRIMINATION BASIS SEX 19-CV-00296 GPG
Mar 18, 2019, 9:30 PM

to Christina

Hello Christina,

Thank you for responding. | appreciate your time and careful attention to this matter in advance.

1am a self-represented. You are the legal counsel for The Realogy Company, correct? With CORPORATE
CREATIONS NETWORK INC.

Christina Fichera

Executive Legal Counsel -

Employment & Contractor Relations Law
Realogy: Holdings Corp.

175 Park Avenue

Madison, NJ 07940

JANUARY 2019

CORPORATE CREATIONS NETWORK INC.
11360 Prosperity Farms Road #221 E
Palm Beach Gardens, FL 33410

Also, if you’can please confirm the following for me, over the weekend in search for accurate addresses |
noted that in the 5th Amended Articles of Incorporation of The Realogy Company it has a different
registered agent address, other than the one that was provided to me by your SVP Shacara N.

Delgado in Jan 2019.

The Document Reads Updated February 25, 2019

https://ir. realogy.com/static-files/cde323ef-ce6a-42a7-8092-f133ba360b30
FEBRUARY 2019

CORPORATE CREATIONS NETWORK, INC.

3411 Silverside Road, Building #104

Wilmington, Delaware, 19810.

SECTION 1. 1 Delaware Office. The registered office of Realogy Holdings Corp. (the "Corporation") in the
State of Delaware shall be located in the City of Wilmington, County of New Castle, and the name and
address of its registered agent is c/o Corporate Creations Network Inc., 3411 Silverside Road, Building
#104, in Wilmington, Delaware, 19810.

 

wea, ee
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 60 of 63

1

¢
|

SECOND QUESTION
f

The reason for my inquiry over the weekend because Steve Redmond actually belongs to LIV SOTHEBY’s
International now & that was effective August 28, 2018

|
Both Mike Buck and Steve Redmond were co-owners of COLDWELL BANKER CASTLE PINES Mike Buck

outlined that he sold the company on 8/2/2018 on Facebook and again he confirms on his agent profile .
on LIV SOTHEBY’ S International of which is a subsidiary correct of the Realogy Company?

https://mikebuck.livsothebysrealty.com/eng

 

Steve Redmond as well

https://steveredmond.livsothebysrealty.com/eng

Of which is listed as owned by The Realogy Company as defined on their website
https://www.nrtiic.com/our-companies

I confirmed with Mike Buck in January 2019 his registered agent address of which he conveyed was
accurate. However, he neglected to let me know his new company name. In my research, | only came
across it, by accident this weekend.

482 W Happy Canyon Rd,
Castle Rock, CO 80108

lam certain how you can see | am confused and need your help. | want to be clear with the United
States District Court for Colorado.

| need to confirm if you are the registered agent for Steve Redmond and the address hasn't.changed? If
you can assist a second time. | apologize, | am not an attorney.

Lastly, in understanding the company structure and any changes that | may be unaware of can you lastly
confirmiwhich companies from the list below you are the registered agent for?

DEFENDANT (S)

REALOGY, INC. and its affiliates

COLDWELL BANKER RESIDENTIAL BROKERAGE d/b/a NRT LLC
NRT, REO Experts LLC.

COLDWELL BANKER REAL ESTATE, LLC.

ZAP LABS LLC.

ZIP REALTY

"NRT LLC.

CARTUS,

LIV SOTHEBY'S INTERNATIONALCOLDWELL BANKER CASTLE PINES

{
1
I
t
Case 1)19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado _ Aubebit- of 63

@ REALOGY SETHICAL,
a1 COMPANIES

WWW.ETHISPHERE.COM
‘eteteannnonnaiaainNe

About Realogy Holdings Corp.

Realogy Holdings Corp. (NYSE: RLGY) is the leading and most integrated provider of residential real estate services in
the U.S. that is focused on empowering independent sales agents to best serve today’s consumers. Realogy delivers its
services through its well-known industry brands including Better Homes and Gardens®.Real Estate, CENTURY 21®, Climb
Real Estate®, Coldwell Banker®, Coldwell Banker Commercial®, Corcoran Group®, ERA®, Sotheby's International Realty®
as well as NRT, Cartus®, Title Resource Group and ZapLabs®, an in-house innovation and technology development lab.
Realogy’s fully integrated business model includes brokerage, franchising, relocation, mortgage, and title and settlement
services. Realogy provides independent sales agents access to leading technology, best-in-class marketing and learning
-programs, and support services to help them become more productive and build stronger businesses. Realogy’s affiliated
brokerages operate around the world with approximately 193,600 independent sales agents in the United States and
approximately 106,400 independent sales agents in 112 other countries and territories. Realogy is headquartered in
Madison, New Jersey. °

Realogy Business Units
¢ Realogy Franchise Group, (Madison, N.J.) the leading franchisor of real estate brokerages in the world, with leading

brands, including:
o Better Homes and Gardens® Real Estate
CENTURY. 21°
Coldwell Banker®
ERA®
Sotheby's International Realty®
Coldwell Banker Commercial®
NRT LLG, (Madison, N.J.) the largest owner and operator of residential real estate brokerages in the United States
Cartus Corporation, (Danbury, Conn.) a global leader in relocation services
Title Resource Group LLC, (Mt. Laurel, N.J.) a provider of title and other settlement services
ZapLabs LLG, (Emeryville, Calif) innovation and technology development subsidiary

00000

Company Leadership
Realogy Holdings Corp.

Ryan Schneider, Chief Executive Officer and President

Realogy Business Units
Donald J. Casey, President and CEO, Title Resource Group LLC
Katrina Helmkamp, President and CEO, Cartus
Ryan Gorman, President and CEO,NRTLLC ,
John Peyton, President and CEO, Realogy Franchise Group
t

Quick Facts

e Realogy has been recognized as a World’s Most Ethical Company® by the Ethisphere Institute, an independent center
of research promoting best practices in corporate ethics and governance, in each of the past seven years.

e Realogy is a member of the Fortune 500

e Realogy was certified as a Great Place to Work® in 2018.

e Realogy’s franchise brands operate in 113 countries and territories worldwide.

e In 2017, NRT’s company-owned brokerage offices had approximately $178 billion (pro forma) in closed sales
volume. NRT has been ranked No. 1 nationally in existing home sales volume and transaction sides for 21°
consecutive years.

e In 2017, Cartus assisted in transferring approximately 162,000 employees in nearly 150 countries for
approximately 800 active clients, including over-half of the Fortune 50.

e Title Resource Group operates in 48 states and Washington, D.C.

¢ For the past seven years, Realogy has been accredited as a Gold Standard Employer by the CEO Roundtable On
Cancer.

Media Contact
Trey Sarten Tel: (973) 407-2162
Vice President, External Communications Trey.Sarten@Realogy.com

 

t REALOGY HOLDINGS CORP. « 175 Park Avenue * Madison, NJ 07940
~Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 62 of 63

|

1

REAL ESTATE FRANCHISE SERVICES

Realogy Franchise Group; John Peyton, President & CEO

The Realogy Franchise Group is the largest franchisor of residential and commercial real estate brokerage offices in the
world. Its brands include the Better Homes and Gardens® Real Estate, CENTURY 21°, Coldwell Banker®, Coldwell
Banker Commercial®, ERA® and Sotheby’s International Realty, which combined have over 16,300 franchised and
company-owned offices and approximately 300,000 affiliated brokers.and independent sales associates in 113 countries
and territories worldwide®; as well as ZapLabs LLC, an innovation and technology development subsidiary.

¢ Better Homes and Gardens Real Estate LLC; Sherry Chris, President & CEO
Better Hornes and Gardens® Real Estate embodies the future of the real estate industry while grounded in the
tradition of the home. Better Homes and Gardens Real Estate LLC is.an international residential real estate franchise
company launched in July 2008 and has grown.to more than 12, 000. independent sales associates in approximately 360
offices serving homebuyers and sellers in the U.S., Canada, Jamaica and the Bahamas. In October 2007, Realogy
entered into a 50-year agreement to license the Better Homes and Gardens Real Estate brand from Meredith
Corporation,'a leading media and marketing company. The Better Homes and Gardens® name has been building brand
‘equity since 1924. The magazine boasts a readership of nearly 40 million. For more information, visit www.bhgre.com.

£
e Century 21 Real Estate LLC; Mike Miedler, President & CEO
With over 127,000 affiliated brokers and independent sales associates worldwide, the CENTURY 21° System
(www. century21 .com) a leading global residential franchise real estate sales organization, providing the use of iconic
brand marks} comprehensive training and marketing support for its members. CENTURY 21 brokers and independent
sales associates use cutting-edge technology to make the transaction as smooth and convenient as possible. Founded
in 1971, the System is comprised of over 9,400 franchised broker offices in 80 countries and territories.

* Coldwell Banker Real Estate LLC; Charlie Young, President & CEO -
Powered by its: ‘network of over 92,000 affiliated sales professionals in 3,000 offices across 44 countries and territories,
the Coldwell Banker® organization is a leading provider of full-service residential and commercial real estate brokerage
services. The Coldwell Banker brand prides itself on its history of expertise, honesty and:an empowering culture of
excellence since its beginnings in 1906. Coldwell Banker Real Estate is committed to providing its network of sales
professionals with the tools and insights needed to excel in today’s marketplace. Coldwell Banker Real Estate was the.
first real estate brand to harness the power of big data to help agents find sellers, win ‘listings, locate buyers and‘close
the deal, with'the exclusive CBx Technology Suite. Predictive analytics, machine learning and proprietary algorithms
help agents analyze markets, target buyers and:sellers and create unique and effective marketing plans for each listing.
Blue is bold and the integrity and values of Coldwell Banker give the Gen Blue network an unbeatable edge.

¢ Coldwell Banker Commercial Affiliates; Charlie Young, President & CEO
Coldwell Banker Commercial® is a registered trademark licensed to Coldwell Banker Real Estate Corporation. Since
1906, the Coldwell Banker Commercial brand has been a premier provider of real estate, recognized globally as a

. company that’ puts the client first while delivering individual, distinctly different service. Coldwell Banker Commercial
affiliates cover territory throughout North America, South America, Europe, Africa, Asia and Australia. Coldwell Banker
Commercial is an industry leader in providing commercial real estate solutions that serve the needs of tenants,
landlords, sellers and buyers in the leasing, acquisition, disposition and management of all property types.

¢ ERA Franchise. Systems LLC; Simon Chen, President & CEO
ERA Franchise Systems LLC (www.ERA.com) is a global leader in the residential real estate industry with more than
40 years of experience in developing consumer-oriented products and services, delivering value through innovation and
collaboration. The ERA Real Estate network includes more than 41,000 affiliated brokers and independent sales
associates and approximately 2,300 offices throughout the United States and 34 other countries and territories. Each
office is independently owned and operated except offices owned and operated by NRT LLC.

¢ Sotheby’s International Realty Affiliates LLC; Philip A. White, President & CEO
In February 2004, Realogy entered into a long-term strategic alliance with Sotheby's Holdings, Inc. The agreement
provided for the licensing of the Sotheby’s International Realty® name and the development of a full franchise system
by Sotheby's International Realty Affiliates LLC. The agreement also included the acquisition of the company-owned
real estate brokerage offices by NRT LLC. The Sotheby's International Realty network now has over 22,000
independent sales associates and 970 offices in 72 countries and territories. Sotheby's International Realty Affiliates
LLC supports its affiliates with a host of operational, marketing, recruiting, educational and business development
resources. Franchise affiliates also benefit from an association with the venerable Sotheby's auction house, established
in 1744. For more information, visit www.sothebysrealty.com. .

Rev 09/30/18 2

 

REALOGY HOLDINGS CORP. * 175 Park Avenue « Madison, NJ 07940
Case 1:19-cv-00296-MEH Document 8 Filed 03/19/19 USDC Colorado Page 63 of 63 e-

€

COMPANY-OWNED REAL ESTATE BROKERAGE SERVICES e
' ;

NRT LLC; Ryan Gorman, President & CEO

NRT LLC is the nation’s largest owner and operator of residential real estate brokerages operating in more than 50 of the
100 largest metropolitan areas in the United States, with over 50,500 independent sales associates in over 760 office
locations. Most operations are affiliated with Realogy’s franchise brands Coldwell Banker®, Sotheby’s International
Realty® and ZipRealty® though it also operates powerful regional and local brands such as The Corcoran Group®,
Climb Real Estate® and Citi Habitats. NRT quick facts:

° Posted approximately $178 billion (pro forma) in total residential real estate sales volume in 2017

° Ranked No. 1 nationally in real estate sales volume and transaction sides for 21 consecutive years

e Visit www.nrtllc.com for more information

RELOCATION SERVICES
Gartus Corporation; Katrina Helmkamp, President & CEO

‘A leading provider of global relocation and workforce development solutions worldwide, Cartus (www.cartus.com)
provides trusted guidance to organizations of all types and sizes that require global relocation solutions. Cartus serves
over half of the Fortune 50 and, in 2017, assisted approximately 162,000 transferees, expatriate assignees, and affinity
members into and out of nearly 150 countries. We apply more than 60 years of experience to help our clients with their
mobility, outsourcing, consulting, and language and intercultural training needs. A global leader, Cartus has nearly 2,700
employees worldwide in 17 offices around the world. Cartus has been recognized worldwide for its premier service:

TITLE AND SETTLEMENT SERVICES

Title Resource Group LLC; Don Casey, President & CEO

Title Resource Group (TRG) is a full-service title and settlement services company. TRG serves real estate companies,
corporations and financial institutions in support of residential and commercial real estate transactions. Headquartered in
Mount Laurel, N.J., TRG is a nationally managed family of companies operating under well-known, local brands.
TRG quick facts:
e More than 2,500 employees and approximately 465 offices across the United States, the majority of which are
located in NRT brokerage offices
. Operates in 48 states and Washington, D.C., and provides closing services in all 50
e Visit www.trgc.com for more information

INNOVATION AND TECHNOLOGY

ZapLabs LLC (www.zaplabs.com) is the innovation and technology hub for Realogy, and the driving force behind.
inventive technology for brokers and agents affiliated with Realogy's world-renowned real estate brands. ZapLabs delivers
its highly effective consumer, sales associate and broker solutions in support of Realogy’s leading franchise brands and-is
positioned to expand the scope of its technology development efforts to encompass Realogy’s other business segments,
including residential brokerage, relocation and settlement services. ZapLabs is headquartered in Emeryville, California.

4

Rev 09/30/18 3

 

REALOGY HOLDINGS CORP. * 175 Park Avenue * Madison, NJ 07940
